            Case 2:19-cv-02063-JAD-EJY Document 16
                                                15 Filed 06/11/20
                                                         06/10/20 Page 1 of 3



     ALLICIA B. TOMOLO, ESQ.
 1
     SBN 12116
 2   3080 South Durango Drive, Ste 202
     Las Vegas, Nevada 89117
 3   Telephone: (702) 946-8440
     abtomolo@gmail.com
 4
     Attorney for Defendant Allied Collection Services, Inc.
 5
                                 UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
     RODERICK L.S. COMBS JR                       )
 8                                                )
            Plaintiff,                            )
 9                                                )      Case No. 2:19-cv-02063-JAD-EJY
10
     vs.                                          )
                                                  )            Order and
11   TRANSUNION, LLC.; ALLIED                     )      STIPULATION TO WITHDRAW
     COLLECTION SERVICES, INC.                    )      MOTION FOR CLERK’S ENTRY OF
12
                                                  )      DEFAULT & CONSENTING TO THE
13          Defendant.                            )      EXTENSION OF TIME TO FILE
                                                  )      ANSWER
14
                                             STIPULATION            ECF Nos. 14, 15
15

16          Defendant, Allied Collection Services, Inc. (“Defendant”), by and through their respective
17
     counsel, hereby represent, and Plaintiff, Roderick L.S. Combs Jr. (“Plaintiff”) by and through his
18
     respective counsel, have stipulated as follows:
19

20
            1. On December 3, 2019 Plaintiff filed a Complaint in the above entitled action

21              (“Complaint”).
22          2. Defendant, Allied Collection Services, Inc., was served with the Complaint on
23
                December 9, 2019.
24
            3. The Complaint was based on facts and allegations related to a violation of the Fair Debt
25

26              Collection Practices Act and the Fair Credit Reporting Act.

27

28
           Case 2:19-cv-02063-JAD-EJY Document 16
                                               15 Filed 06/11/20
                                                        06/10/20 Page 2 of 3



           4. Defendant’s counsel previously conferred with Plaintiff’s counsel regarding dates of
 1

 2            service , an informal extension of time to file a responsive pleading and possible

 3            resolution of the instant case.
 4
           5. Resolution discussion between Plaintiff and Defendant has since stalled.
 5
           6. On June 5, 2020 Plaintiff filed a Motion for Entry of Clerk’s Default as to Defendant.
 6

 7
           7. On June 9, 2020 Defendant’s counsel reached out to Plaintiff’s counsel in an effort to

 8         again attempt to resolve this action.
 9         8. Plaintiff and Defendant have stipulated and agreed that the Motion for Clerk’s Entry of
10
           Default filed on June 5, 2020, for failure to plead or otherwise defend is hereby withdrawn.
11
           9. Plaintiff has agreed not to seek a further default against Defendant if an Answer is filed
12

13         within 14 days of entry of the Court’s order on this Stipulation.

14   ///
15
     ///
16
     ///
17
     ///
18

19   ///

20   ///
21
     ///
22
     ///
23

24
     ///

25   ///
26   ///
27
     ///
28
            Case 2:19-cv-02063-JAD-EJY Document 16
                                                15 Filed 06/11/20
                                                         06/10/20 Page 3 of 3



            10. This is the first request for an extension of this deadline made by the parties.
 1

 2                  DATED this 9th day of June 2020.

 3   Allicia B. Tomolo, Esq.                                       KIND LAW
 4
     By:/s/ Allicia B. Tomolo, Esq.                        By: /s/ Michael Kind, Esq.
 5   ALLICIA B. TOMOLO, ESQ.                                       Michael Kind, Esq.
     State Bar No: 12116                                           State Bar No: 13903
 6   3080 South Durango Drive, Suite 202                           8860 S. Maryland Parkway, # 106
 7
     Las Vegas, NV 89117                                           Las Vegas, NV 89123
     (702) 946-8440                                                (702) 337-2322
 8                                                                 mk@kindlaw.com
 9   Attorney for Defendant                                        Attorney for Plaintiff
10
     Allied Collection Services, Inc.

11

12

13

14                                                 ORDER
15
                                        IT IS of
      IT IS SO ORDERED. The Motion for Entry  SOClerk's
                                                 ORDERED.
                                                        Default [ECF No. 14] is
16   deemed WITHDRAWN.

17
           Dated: June 11, 2020.                   _______________________________________
18
                                                   UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28
